 
 
I 
111th CONGRESS
1st Session
H. R. 1237 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2009 
Ms. Linda T. Sánchez of California (for herself, Mr. Grijalva, Ms. Matsui, Mr. Johnson of Georgia, Ms. Lee of California, Ms. Zoe Lofgren of California, Mr. Stark, Mr. Watt, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend chapter 1 of title 9 of United States Code with respect to arbitration. 
 
 
1.Short titleThis Act may be cited as the Fairness in Nursing Home Arbitration Act of 2009. 
2.Amendments 
(a)Arbitration of certain controversiesChapter 1 of title 9, United States Code, is amended by adding at the end the following: 
 
17.Validity and enforceability 
(a)DefinitionsFor purposes of this section: 
(1)Long-term care facilityThe term long-term care facility means— 
(A)any skilled nursing facility as defined in 1819(a) of the Social Security Act; 
(B)any nursing facility as defined in 1919(a) of the Social Security Act; or 
(C)a public facility, proprietary facility, or facility of a private nonprofit corporation that— 
(i)makes available to adult residents supportive services to assist the residents in carrying out activities such as bathing, dressing, eating, getting in and out of bed or chairs, walking, going outdoors, using the toilet, or obtaining or taking medication; and 
(ii)provides a dwelling place (which may contain a full kitchen and bathroom) for residents in order to deliver supportive services described in clause (i), that includes common rooms and other facilities appropriate for the provision of such services to residents of the facility;but excludes a facility, or portion of a facility, that either does not provide the services described in clause (i) or has as its primary purpose to educate or to treat substance abuse problems. 
(2)Pre-dispute arbitration agreementThe term pre-dispute arbitration agreement means any agreement to arbitrate a dispute that arises after such agreement is made. 
(b)Invalidity of pre-dispute arbitration agreementsA pre-dispute arbitration agreement between a long-term care facility and a resident of such facility (or person acting on behalf of such resident, including a person with financial responsibility for such resident) shall not be valid or specifically enforceable. 
(c)Application to agreementsThis section shall apply to any pre-dispute arbitration agreement between a long-term care facility and a resident of such facility (or a person acting on behalf of such a resident, including a person with financial responsibility for such resident), and shall apply to a pre-dispute arbitration agreement entered into either at any time during the admission process or at any time after the admission process. 
(d)Application of Federal lawA determination as to whether this chapter applies to an arbitration agreement described in this section shall be determined under Federal law. Except as otherwise provided in this chapter, the validity or enforceability of such agreement shall be determined by the court, rather than the arbitrator, irrespective of whether the party opposing arbitration challenges such agreement specifically or in conjunction with any other term of the contract containing such agreement.. 
(b)Conforming amendmentThe table of sections in chapter 1 of title 9, United States Code, is amended by adding at the end the following: 
 
 
17. Validity and enforcement.. 
3.Effective date; application of amendments 
(a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act. 
(b)Application of amendmentsThe amendments made by this Act shall apply with respect to agreements made, amended, altered, modified, renewed, or extended on or after the date of the enactment of this Act. 
 
